Citation Nr: 1044203	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-13 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.   

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to service connection for disability of the left 
ankle, to include residuals of a fracture.  

4.  Entitlement to service connection for disability of the right 
ankle, to include residuals of a fracture.  

5.  Entitlement to service connection for a psychiatric 
disability, to include anxiety and depressive disorder and 
posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for residuals of an injury 
of the thoracolumbar spine. 

7.  Entitlement to service connection for residuals of an injury 
of the cervical spine.  

8.  Entitlement to service connection for residuals of a head 
injury.  

9.  Entitlement to service connection for residuals of an injury 
of the left fifth (5th) finger.  

10.  Entitlement to an initial compensable rating for residuals 
of a fracture of the right fifth (5th) finger.  

11.  Entitlement to an initial compensable rating for residuals 
of multiple excisions of chalazions from the eye lids.  


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service in the Army from November 1966 to 
March 1969.  He had no foreign or sea service.  

This matter comes before the Board of Veterans' Appeals (Board) 
from decisions in September 2006 and March 2008 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  The September 2006 rating decision granted 
service connection for residuals of a cold injury of the left 
lower extremity, which was assigned an initial 10 percent rating; 
and granted service connection for residuals of a fracture of the 
right 5th finger and for "residuals of eye injuries", with each 
being assigned initial noncompensable ratings.  Because the 
disability of the eyes is actually residuals of multiple 
excisions of chalazion from the eye lids, due to inservice 
exposure to a gas, the disability has been recharacterized as 
entitlement to an initial compensable rating for residuals of 
multiple excisions of chalazion from the eye lids. 

In May 2010, the Veteran testified at a local RO hearing before 
the undersigned Acting Veterans Law Judge sitting at Boston, 
Massachusetts.  In July 2010 the Veteran's attorney requested 60 
days within which to submit additional evidence and that motion 
was granted in August 2010.  However, thereafter no additional 
evidence was received.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's claims, other than his claim seeking an initial 
compensable rating for residuals of multiple excisions of 
chalazions from the eye lids, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

The residuals of multiple excisions of chalazions from the 
eyelids are not manifested by any visual impairment and there is 
no symptomatic scarring or disfigurement. 




CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals of 
multiple excisions of chalazion from the eye lids are not met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, Diagnostic Codes 6015 
and 7800 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

As to the claim for an initial compensable rating for residuals 
of multiple excisions of chalazion from the eye lids, the appeal 
arises from the Veteran's disagreement with the initial rating 
assigned following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claim.  The Veteran's service treatment records (STRs) and 
service personnel records are on file, as are his VA treatment 
records.  The Veteran testified at a May 2010 travel Board 
hearing before the undersigned Acting Veterans Law Judge.  

The Veteran has submitted private medical treatment records.  He 
has been afforded a VA examination as to the claim for an initial 
compensable rating for the service-connected disability of his 
eyes.  

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

The Veteran's service treatment records (STRs) show that in 
January 1969 he had a cyst on the lower lid of his right eye. His 
visual acuity was 20/20 in each eye. It was noted that he had a 
small chalazion on the lower lid of his right eye.  

An examination for service discharge in March 1969 was negative.  
The Veteran's distant visual acuity was 20/20 in each eye.  

Progress notes from the University of Massachusetts in 2004 and 
2005 reveal that in December 2004 he had conjunctivitis of the 
left eye and reported that a shower head had hit his left eye.  
He was given Erythromycin to apply to his left eye.  In July 2005 
he complained of redness of the left eye.  On examination the 
conjunctiva of his left eye was mildly injected. The impression 
was left eye conjunctivitis, questionably bacterial.  

VA outpatient treatment (VAOPT) records of 2005 and 2006 reflect 
that in October 2005 the Veteran had moderate blepharitis of both 
eyes and visually insignificant cataracts of both eyes.  He had a 
history of taking glaucoma medication in the past but his 
intraocular pressures were currently within normal limits.  He 
had hyperopia of the right eye and an astigmatisim of the left 
eye, as well as presbyopia of both eyes.  He had had a "lazy" 
left eye for as long as he could remember but he did not have 
diplopia.  His best corrected visual acuity was 20/20 in each 
eye.  Another clinical record of October 2005 noted that a more 
recent evaluation had found that he did not have glaucoma.   He 
had been having red, dry, irritated and mildly itchy eyes for the 
past couple of months.  He was a carpenter and had gotten some 
metal in his eyes.  He had a history of removal of chalazions.  
In February 2006 he reported having been exposed to tear gas 
during service and having problems with his eyes since then.  In 
May 2006 he had a red and tender bump on the left lower eyelid.  
He had had chronic chalazion, off and on, for many years.  He had 
had many of these removed. He currently complained of decreased 
vision which was worse in the left eye than the right eye, which 
had happened a few times over many years.  

VA examination in June 2006 of the Veteran's eyes the Veteran 
reported having had blisters on his eyelids the day after being 
exposed to a gas in a closed room during service despite having 
worn a gas mask.  He had had chalazion in 1968 and 1969.  He had 
had multiple injection for and removal of chalazions.  There was 
no history of a neoplasm of the eyes.  His symptom was a lump on 
the eyelid with redness and swelling but he had no visual 
symptoms.  There were no periods of incapacitation due to this.  
He did not have keratoconus.  His corrected near and distant 
visual acuity was 20/20 in each eye.  Accommodation was normal 
and there was no visual field defect nor any homonymous 
hemianopsia or scotoma.  Intraocular pressure was 14 in each eye.  
There was no nystagmus.  He had a complete loss of eyelashes of 
each eye.  The eyelids were not normal, having irregular lid 
margins with several scars on the palpebral conjunctiva and 
chronic chalazion in both lower eyelids, with mild erythema.  
There was loss of the tarsal plate of the left upper eyelid due 
to chalazion surgery. There was no ptosis of either eye and no 
diplopia.  There was esotropic strabismus of the right eye.  The 
lacrimal ducts functioned normally. There were no abnormalities 
of the lenses and no residuals of an eye injury.  However, a 
physical examination revealed a trace of cataracts.  The irises, 
anterior chambers, sclera, and conjunctivae were normal.  In his 
past employment he had worked with metals but had been retired 
for 2 years because he was eligible by age or duration of work.  

It was reported that the Veteran had had more than 20 injections 
into his eyelids and more than seven (7) surgeries to remove 
chalazion from his eyelids.  This was quite more than for most 
patients and it was possible that they were related to his gas 
exposure.  The diagnosis was chronic chalazions.  He did not now 
have any active conjunctivitis, iritis, retinitis, scleritis or 
other eye disease. 

At the May 2010 travel Board hearing the Veteran testified that 
he had irritation of his eyes and applied eye drops daily.  He 
had had numerous tumors removed out of his tear ducts.  Pages 10 
and 11 of that transcript (T 10 and 11).  

General Rating Principles and Analysis

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  
Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged 
ratings).   

An unlisted condition may be rated under a closely related 
disease or injury by the use of a "built-up" DC under 38 C.F.R. 
§ 4.27, (listing the last two digits as "99") with 
consideration given to relevant medical history, current 
diagnosis, symptomatology, functions affected and anatomical 
localization.  38 C.F.R. § 4.20.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  The assignment of a particular 
diagnostic code is "dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The RO assigned an initial noncompensable rating analogously 
under 38 C.F.R. § 4.79, Diagnostic Code 6015 for a benign 
neoplasm of the eyeball and adnexa.  Dorland's defines the adnexa 
oculi as the eyelids, lacrimal apparatus, and other appendages of 
the eye.  Dorland's 31 (27th ed.). 

Diagnostic Code 6015 provides that benign neoplasms (of eyeball 
and adnexa) are to be separately evaluated for visual impairment 
and nonvisual impairment, e.g., as disfigurement under Diagnostic 
Code 7800, and the evaluations are then to be combined.  However, 
here the evidence shows that the residuals of multiple chalazion 
excisions have not caused any visual impairment.  Rather, the 
Veteran has various forms of a refractive error with vision 
correctable to normal visual acuity of 20/20 through the use of 
corrective lenses.  Thus, only an evaluation based on 
disfigurement may be assigned.  

Under the rating criteria which became effective on August 30, 
2002, for the evaluation of disfiguring scars of the head, face 
or neck, Note 1 to Diagnostic Code 7800 provides that 
consideration is to be given to eight (8) characteristic of 
disfigurement.  These are:
	(1) scar 5 or more inches (13 or more centimeters (cms.) in 
length;
	(2) scar at least one-quarter (1/4) inch (.06 cms.) wide at 
widest part;
	(3) surface contour of scar elevated or depressed on 
palpation;
	(4) scar adherent to underlying tissue;
	(5) skin hypo- or hyper-pigmented in an area exceeding six 
(6) square (sq.)
      inches (39 sq.cms.)
	(6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area 
      exceeding six (6) sq. inches (39 cms.)
(7) underlying soft tissue missing in an area exceeding six 
(6) sq. inches (39 
      sq. cms.)
	(8) skin indurated and inflexible in an area exceeding six 
(6) sq. inches (39 
      sq. cms.).  

38 C.F.R. § 4.118, Diagnostic Code 7800. 

A 10 percent rating is warranted for disfiguring scars of the 
head, face or neck which have one of the eight (8) 
characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic 
Code 7800.  

A 10 percent rating is the minimum rating for scars other than of 
the head, face or neck which are deep or cause limited motion and 
involve an area or areas exceeding 6 square (sq.) inches (39 sq. 
centimeters (cms.)).  38 C.F.R. § 4.118, Diagnostic Code 7801.  

A deep scar is one associated with underlying soft tissue damage 
and a superficial scar is not so associated.  See generally notes 
to Diagnostic Codes 7800 thru 7804.  A 10 percent rating is the 
only and maximum rating for scars which are superficial and 
unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note 1 to Diagnostic Code7803.  
A 10 percent rating is the only and maximum rating for scars 
which are superficial and painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Other scars (not covered in 
Diagnostic Codes 7800 through 7804) are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

Here, the affected area involves less than five (5) percent of 
the entire body and less than five (5) percent of exposed bodily 
area.  Any resultant scarring is insignificant and there is no 
infection, adherence to underling soft tissue, drainage, pustules 
or pain or tenderness of the area.  

Accordingly, the criteria for a compensable rating for residuals 
of multiple excisions of chalazions from the eye lids are not 
met. 

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, and 
requires a three-step analysis.  First, is whether the schedular 
criteria are adequate and, if they are, no extraschedular 
referral is required.  Second, if inadequate, determine whether 
there is an exceptional disability picture considering such 
related factors as marked interference with employment (but not 
marked interference obtaining or retaining employment) or 
frequent periods of hospitalization.  Third, if the rating 
criteria are inadequate and the related factors are present, the 
case must be referred for a determination of whether an 
extraschedular rating should be assigned.  Thun v. Peak, 111, 
115-116 (2008), aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 
2009).  Here, the disability picture is not shown to be incapable 
of accurate evaluation with the use of the schedular rating 
criteria, which are comprehensive and contemplate the full range 
of the resulting impairment.  

Also, the disability is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  Moreover, there is no evidence of frequent periods of 
hospitalization due solely to the service-connected disorders at 
issue.  Thus, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  So, the 
criteria for submission for consideration of an extra-schedular 
rating are not met.  Thun, Id.  


ORDER

An initial compensable rating for residuals of multiple excisions 
of chalazion from the eye lids is denied.  

REMAND

Hearing Loss and Tinnitus

The Veteran has not been afforded a VA examination to determine 
whether he now has a hearing loss under VA standards and, if so, 
whether it or his claimed tinnitus is related to service.  

A University of Massachusetts Physician's Order in December 2003 
reflects that the Veteran complained of a ringing noise.  At the 
May 2010 travel Board hearing he testified that he had a hearing 
loss and tinnitus due to exposure to loud noise when in an 
armored tank unit at Ft. Carson from artillery guns and M-60s 
without ear plugs.  T 10 and 11.  He had had tinnitus since 1966 
or 1967.  T 11.  He had had a hearing loss since about 1967.  T 
12.  He had a service buddy who remembered that the Veteran had 
difficulty hearing and a ringing in his ears during service and 
that service buddy would submit a supporting statement.  T 12. 

Disabilities of the Ankles

The Veteran began receiving treatment for his service-connected 
residuals of frostbite of his left foot in January 1967.  X-rays 
of his foot and ankle that month, taken because he was in an auto 
accident, were negative.  He continued to be treated and 
evaluated for complaints related to left foot, and repeat X-rays 
of his left foot in May 1967 revealed that, at the distal 
metatarsal-tarsal joints, the metatarsals were angled medially 
more sharply than usual.  A psychiatric evaluation that month 
indicated that that he might have a conversion overlay with 
respect to his left foot.  On VA orthopedic examination in July 
2006 he reported that during service he had fallen off of a tank 
sustaining a hairline fracture of his left ankle that had been 
casted but once the cast was removed he had been returned to full 
duty.  VA X-rays of the Veteran's feet in July 2006 revealed, in 
the right foot, a minimal spur at the posterior aspect of the 
right calcaneus but no acute fractures or dislocations.  The 
diagnosis was no significant or minor abnormality.  

On VA examination in July 2006 for cold injury residuals the 
Veteran related that 30 years after his inservice cold injury he 
injured the left ankle again when he stepped off a step and the 
ankle just collapsed.  He had had 2 surgeries in which the ankle 
was pinned.  The records of this treatment are not on file. 

Psychiatric Disability

The STRs show that upon entering the Army, the Veteran had 
superficially made a good adjustment, but from the beginning he 
continually complained of difficulty with his feet.  It seemed 
that he was unable to handle stressful situations and that his 
history for this predated his military service.  After a mental 
status examination it was recommended that he be separated from 
service due to unsuitability.  He was an extremely fearful person 
who had always been plagued by excessive anxiety in all of his 
life endeavors.  It was possible that he had had some minor 
damage to his feet and that this served as an extra stress which 
made it impossible for him to function in the military.  

VAOPT records of show that on a PTSD evaluation in October 2006 
the Veteran reported having abused numerous drugs after service 
and had been in a car accident in 1989.  After a psychological 
interview and testing it was noted that he had had multiple 
traumatic events during his childhood, in the military, and in 
prison but did not currently meet full criteria for PTSD, nor had 
he in the past.  It was possible that his inservice head injury 
might be contributing in some way to his lack of emotional 
connection to experiences he had had, as well as his restricted 
range of affect and his incongruent affect when discussing 
traumatic events.  So, the Veteran should be afforded a 
comprehensive VA psychiatric examination to determine the nature, 
etiology, and onset of any current acquired psychiatric 
disability which he may now have. 

Also, a recent amendment to 38 C.F.R. § 3.304(f) lessens the 
evidentiary standard for verification of stressors in limited 
circumstances dealing with fear of hostile military or terrorist 
activity.  Also, despite the Veteran's having reported that he 
served in Vietnam as a "tunnel rat," the fact remains that he 
did not serve outside of the United States, and so had no service 
in Vietnam.  So, the recent amendment is inapplicable in this 
case.  Since the Veteran's putative stressors are not due to 
combat, verification of the stressor(s) is required and he should 
be notified of this and of the need to submit evidence or 
information corroborating such stressor(s).  Specifically, while 
he testified that he had been afraid that he was going to die 
when he had a frostbite injury, it is not clear whether he is 
alleging that he had any other stressor(s).  

Lumbar Spine

The Veteran's STRs show that in August 1968 it was reported that 
he had had a childhood injury of his spine.  The provisional 
diagnosis was a lumbosacral sprain, and disc pathology was to be 
ruled out.  Another clinical notation indicated that he had had 
intermittent back pain for 6 years.  In 1969 a private physician 
reported having first seen the Veteran in July 1969 for lumbar 
pain and treatment consisted of injections of localized 
anesthetics into the lumbar area and steroids, plus medications.  

At the May 2010 travel Board hearing the Veteran testified that 
he had injured his spine when he fell off of a tank during 
service and he had had back problems, off and on, since then.  T 
13.  After the hearing, a statement from a service comrade 
reflects that, on one occasion, the Veteran was on an M-52 tank 
when someone caused the turret to turn, knocking the Veteran off 
the tank and onto the ground, sustaining an injury.  Thus, the 
Veteran should be afforded a VA examination to obtain an opinion 
as to the nature, etiology and time of onset of any current 
thoracolumbar disorder.

Cervical Spine

The Veteran has at times reported, and testified, that during 
service he fell from a tank sustaining a neck injury.  A service 
comrade corroborates the injury.  Private X-rays in March 1994 
revealed mild degenerative disc space narrowing at C4-5 and 
hypertrophic spurring at several levels.  The impression was 
degenerative changes.  

Private clinical records show that in May 2004 cervical X-rays 
revealed very minimal degenerative changes.  The impression was 
mild cervical degenerative joint disease (DJD) with recurrent 
cervical strain with spasm.  

VA examination in June 2006 of the Veteran's spine and brain, 
electrodiagnostic testing revealed impaired dorsal ulnar sensory 
response and borderline left ulnar 5th finger sensory response 
and left radial response.  Left median motor velocity was also 
borderline.  The impression was that electrodiagnostic testing 
showed no evidence of a cervical nerve root lesion but rather 
mild left ulnar neuropathy and mild left upper extremity 
peripheral neuropathy.  So, the Veteran should be afforded a VA 
examination to determine the nature, cause, time of onset, and 
etiology of any current cervical spine pathology. 



Head Injury

In February 1969 the Veteran was in a vehicular accident but on 
examination his neck was supple and there was no abnormality of 
deep tendon reflexes and his sensory and motor status was intact.  
He had a slight ataxic gait.  The impression was that there were 
no neurological findings and that he had a mild concussion.  He 
was discharged from an emergency room.  Three days later, it was 
noted that skull X-rays allegedly taken were negative, but he 
complained of headaches, nervousness, and dizziness.  The 
impression was status post concussion with post concussion 
syndrome, and acute anxiety with hyperventilation.  

VAOPT records of show that on a PTSD evaluation in October 2006 
it indicated that it was possible that the Veteran's in-service 
head injury might be contributing in some way to his lack of 
emotional connection to experiences he had had, as well as his 
restricted range of affect and his incongruent affect when 
discussing traumatic events.  Additionally, at the time of 
additional psychological evaluation in January 2007 he reported 
that in his 1989 vehicular accident his head had hit the 
windshield and he had lost consciousness for 5 minutes.  So, the 
records pertaining to the postservice head injury should be 
obtained and the Veteran should be afforded a VA examination to 
determine the nature, cause, time of onset, and etiology of any 
current residuals of an inservice head injury, if any. 

Left 5th Finger

At the May 2010 travel Board hearing the Veteran testified that 
he had injured the 5th finger of each hand when he fell off of a 
tank during service.  T 9.  On VA orthopedic examination in July 
2006 it was reported he had a history of "skinning" his left 
5th finger in 1967 during advanced infantry training.  
Apparently, the skin over the hypothenar eminence had has to be 
sewn back into place.  He reported that his left 5th finger was 
occasionally numb and that he did not have full control of it.  
He did not think that any of his problems with his hands were due 
to frostbite.  After an examination the diagnoses were 
osteoarthritis of the cervical spine and probable mild ulnar 
neuropathy, bilaterally.  

Private X-rays in May 1997 of the Veteran's left 5th finger 
revealed degenerative changes of the DIP joint but no fracture of 
dislocation.  On the other hand, the impression was that there 
was a fracture.  So, the Veteran should be afforded a VA 
examination to determine the nature, cause, time of onset, and 
etiology of any pathology of the left 5th finger that he may now 
have. 

Right 5th Finger

A 1992 private clinical record reflects that the Veteran had a 
deformity of the proximal interphalangeal (PIP) and distal 
interphalangeal (DIP) joints of the right 5th finger.  There was 
tenderness of the lateral aspect of the PIP and a flexion 
deformity of the DIP joint.  X-rays in July 1997 of the right 5th 
finger revealed soft tissue swelling over the PIP joint but no 
evidence of fracture.  There were degenerative changers at the 
DIP joint with an associated reactive osteophyte formation along 
the dorsum of that joint.  The impression was degenerative 
changes with some soft tissue swelling but no evidence of recent 
fracture or dislocation.  On VA orthopedic examination in July 
2006 the diagnoses were osteoarthritis of the cervical spine and 
probable mild ulnar neuropathy, bilaterally.  

While the evidence also suggests that the Veteran may have some 
neurological complaints related to his service-connected 
residuals of a fracture of the right 5th finger, it is not clear 
if any such complaints are due to the fracture residuals or due 
to radicular symptoms stemming from pathology either of the 
cervical spine or the ulnar nerve.  So, the Veteran should be 
afforded a VA examination to determine the nature, cause, and 
etiology of any symptoms and pathology of his right 5th finger, 
with a view to determining whether any neurological complaints 
are related to the fracture residuals. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and his attorney and inform 
him that he may submit a supporting statement from 
a service comrade attesting to the Veteran's having 
been exposed to acoustic trauma during service or 
having had hearing loss or tinnitus, or both during 
active service.  

Also contact the Veteran and his attorney to obtain 
information of the names and places, as well as 
inclusive dates of treatment for his claimed 
disability of the left ankle as well as all 
clinical records of treatment following his 1989 
postservice vehicular accident.  

The Veteran and his attorney should also be request 
to clarify whether there are any medical or 
clinical records concerning his postservice 
employment or his postservice incarceration which 
may be relevant. 

After securing any necessary release, such records should 
be requested.  All records which are not duplicates of 
those already in the claims file should be associated 
with the claim file.

Also contact the Veteran to obtain information 
about his putative non-combat stressors other than 
his frostbite injury, to including the dates, 
places, and circumstances of the event(s) or 
circumstance(s) and the names of any witnesses 
thereto.  The Veteran should be notified of the 
need to submit evidence or information 
corroborating or verifying his putative stressor(s) 
and that this may include lay statements from 
family members, friends, and service comrades. 

2.  Schedule the Veteran for a VA audiology 
examination to determine if the Veteran's currently 
has a hearing loss by VA standards and whether he 
currently has tinnitus; and whether each is at 
least as likely as not related to the any inservice 
history of noise exposure.  The claims folder must 
be made available to the examiner for review.  The 
examiner must discuss the Veteran's report 
regarding the onset of his hearing loss and 
tinnitus.  All findings and conclusions should be 
set forth in a legible report.  

If a requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and must provide the rationale 
therefor.   

3.  Then the Veteran should be scheduled for 
a VA psychiatric examination to determine the 
nature, extent, onset and etiology of any 
psychiatric disability found to be present.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be made 
available to and reviewed by the examiner.  

The examiner should state the likelihood that any 
psychiatric disability found to be present existed 
prior to service.  If the examiner concludes that a 
psychiatric disability found to be present existed 
prior to service, the examiner should indicate that 
likelihood that the disability worsened during 
service.  

If the examiner diagnoses the Veteran as having a 
psychiatric disability that did not pre-exist 
service, the examiner must opine as to whether it 
is at least as likely as not that the condition is 
related to or had its onset during service.  In 
offering each of these opinions, the examiner 
should specifically acknowledge and comment on the 
Veteran's report regarding the onset of his of his 
psychiatric symptoms since service.  

The examiner should comment upon the significance, 
if any, of the Veteran's emotion and/or psychiatric 
symptoms and treatment during his active service.  

The examiner should also comment upon the 
significance of the clinical notations that the 
Veteran had traumatic experiences during his 
childhood, during service, and after service during 
his incarceration. 

The rationale for all opinions expressed 
should be provided.  If a requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
must provide the rationale therefor.   

4.  Afford the Veteran appropriate VA examinations 
for the purposes of determining the nature, cause, 
time of onset, and etiology of any current 
pathology of the ankles, if any; lumbar spine; 
cervical spine; residuals of a head injury, if any; 
and pathology of the left 5th finger, if any; and 
whether each is at least as likely as not related 
to the any inservice injury.  The claims folder 
must be made available to the examiner for review.  
The examiner must opine as to the onset/etiology of 
each of the above conditions, to specifically 
include whether it is at least as likely as not 
that they are related to or had their onset in 
service.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the examiner 
should be accomplished.  The examiner is requested 
to review all pertinent records associated with the 
claims file, including the service medical records.  
All findings and conclusions should be set forth in 
a legible report. 

The examiner is asked to comment upon the 
significance, if any, of the Veteran's postservice 
vehicular accident in 1989.  

The rationale for all opinions expressed 
should be provided.  If a requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
must provide the rationale therefor.   

5.  Afford the Veteran appropriate VA examinations 
for the purposes of determining the nature and 
severity of his service-connected residuals of a 
fracture of the right 5th finger.  The claims 
folder must be made available to the examiner for 
review.  Any and all indicated evaluations, 
studies, and tests deemed necessary by the examiner 
should be accomplished.  The examiner should be 
requested to determine whether the Veteran has any 
neurological symptom of the right 5th finger and, 
if so, state the nature of the cause or etiology of 
such symptoms.  For example, whether any such 
symptoms are due to cervical spine pathology, 
pathology of the ulnar nerve at a point not in the 
right 5th finger, or due to neurological pathology 
related to the fracture of the right 5th finger.  

The rationale for all opinions expressed 
should be provided.  If a requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
must provide the rationale therefor.   

6.  If for any reason the VA examinations cannot 
or are not scheduled, have the claim file 
reviewed by appropriate medical personnel in an 
effort to respond to the queries posed herein. 

The Veteran is hereby advised that failure to 
report for any scheduled VA examination without 
good cause shown may result in the denial of the 
original claims for service connection.

7.  To help avoid future remand, VA must ensure 
that all requested action has been accomplished 
(to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is 
taken in a deficient manner, then appropriate 
corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

8.  Then readjudicate the appeal.  If the decisions 
remains adverse to the Veteran, furnished him and 
his attorney representative a supplemental 
statement of the case (SSOC) and return the case to 
the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


